Title: Circular to the Commandants of Regiments, 27 August 1799
From: Hamilton, Alexander
To: Commandants of Regiments


Sir
New York Aug 27. 1799

In military service, it is essential that each individual should move within his proper sphere—according to a just gradation and to the relations which subsist between him and others. It is a consequence of this principle that a regular chain of communication should be preserved, and that in all matters relating to service each person should address himself for information or direction to his immediate superior and should not step beyond him to a higher authority. This observation, of course, excepts the case where an individual having received an injury from his immediate superior is disposed to such redress from the superior of both. But in other cases the principle ought to be rigidly observed.
It is not so in practice. I have received communications from Captains of companies which in propriety ought to have been addressed to the Commandants of their Regiments or of the districts within which they were stationed. And I know that communications have in some instances been made by particular Officers to the Secy of War which ought to have been addressed to me.
These things are not regular and must be avoided. The good of the service and the dignity of every officer from the highest to the lowest require that they should not prevail.

The Officers & persons attached to the army who are charged with the expenditure of money and with the providing or issuing of supplies will properly correspond with the Department of War on those subjects. But every other officer ought to address himself to his immediate military chief and the Chiefs of corps or distinct commands must make their communications immediately to me except in the cases in which particular regulations direct otherwise.
To apply the rule—The officers of your Regiment within the district of your command must not go beyond you with their verbal or written communications. You must addr⟨ess⟩ yours to me except 1 Returns and applications respecting ordnance, arm⟨y⟩ accoutrements ammunition and other military stores, cloathing articles of Quarter Master’s supply, Hospital Stores including Medicines which for the present must be add⟨ressed⟩ to Ebenezer Stevens Esquire Agent for the War ⟨Department⟩ in New York (the proper officers in respect to ⟨these objects⟩ not being yet appointed); 2 Monthly and ⟨other⟩ returns respecting the numbers & State of corps & detach⟨ments,⟩ including inspection and recruiting Returns wh⟨ich⟩ must be addressed to Brigadier General North Adjutant General; 3 Muster and Pay Rolls to Caleb Swan Esquire Pay Master General at the seat of Government. These last had best be forwarded by the respective Pay Masters of Regiments and detachments where any exist. The Pay Master General has been advised to confine his communications to Pay Masters & to such others as have received public money for which they are accountable directly to the War Department.
It is expected that other officers will shortly be appointed and annexed to Head Quarters, to whom the objects under the first and third head will properly belong. This when it takes place will be announced in General Orders.
You will take care to make these instructions known within the limits of your Command.
With great consideration
